Final Rejection
This is a reissue application of U.S. Patent No. 9,702,535 (“the ‘535 patent”). This application was filed 7/11/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘535 patent the pre-AIA  first to invent provisions govern.
Applicant filed a preliminary amendment on 7/11/2019, in which claims 10-19 were added. Following a non-final Office action, applicant filed a response on 6/2/2021 (“Response”) in which claim 10 was amended and a new reissue declaration was filed. Claims 1-19 are pending.

Effective Filing Date of Claims 10-19
Claims 10-19 now require that the base be formed of thermally conductive plastics. There is no disclosure of using thermally conductive plastics in the provisional applications, 61/265,149 or 61/220,019. The earliest disclosure is in application 12/817,807, filed 6/17/2010.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 10, 11, 13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0296387 to Reisenauer et al. (“Reisenauer”) in view of US 7,976,182 to Ribarich (“Ribarich”), and further in view of WO 2009/1530311 (“Kalhoff”).
Regarding claim 10: A light assembly comprising: 
a cover; a housing coupled to the cover; a lamp base coupled to the cover, said lamp base being formed of thermally conductive plastic and metal contacts; 
Reisenauer discloses in Fig. 5 a light assembly 1 comprising: a cover 106; a housing 102/124/136 coupled to the cover; and a lamp base either 112 or 108 (see alternative embodiment of Fig. 3, though the pin embodiment could likewise meet this) coupled to the cover. It is not disclosed that the lamp base is formed of thermally conductive plastic and metal contacts. 
Ribarich teaches that an LED light bulb that is fit with a standard Edison base 50, like that of Reisenauer, may be made of metal and may have metal contacts 56,58. Col. 5 lines 4-37. It would have been obvious to do so because then the base may act like a heat sink, conducting heat from the LEDs out to the socket, as taught by Ribarich. Kalhoff further teaches that an LED bulb Edison base may be made of thermally conductive plastic. [0013], [0045]-[0047]. It would have been obvious to make the base of such plastic because, again, this permits heat dissipation via the base into the socket, as taught by Kalhoff. Kalhoff explicitly recognizes that thermally conductive plastic is an alternative to metal. [0029]. It would have also been obvious to merely substitute thermally conductive plastic for metal as a simple substitution of one known element 

a first circuit board disposed within the housing, said first circuit board having a plurality of light sources thereon; 
a heat sink thermally coupled to the light sources, said heat sink thermally coupled to the housing, said housing conducting heat away from the light sources; 
Reisenauer shows a first circuit board 134 disposed within the housing, said first circuit board having a plurality of light sources 132 thereon; and a heat sink 120 thermally coupled to the light sources and the housing, said housing conducting heat away from the light sources. 

said lamp base dissipating heat from the light sources; and 
As discussed above the bases of Ribarich and Kalhoff dissipated heat from LEDs.

a control circuit electrically coupled to the light sources of the first circuit board and disposed within the housing, said control circuit having a plurality of electrical components thereon for controlling the light sources.
Reisenhauer shows a control circuit 114 electrically coupled to the light sources of the first circuit board and disposed within the housing, said control circuit having a plurality of 

Regarding claim 11, circuit board 134 communicates heat to the housing. [0044].


Regarding claim 13: wherein the heat sink comprises a plurality of heat sink fins in thermal communication with the housing.
In this case one may take fins 124 as part of the heat sink and 126 as the housing.

Regarding claim 15, Reisenauer shows an intermediate portion 110 (Fig. 5) disposed between the base and housing.

Regarding claim 16, the fins 124 may be considered spaced-apart layers of the heat sink, and they are thermally coupled to the control circuit.

Claims 12, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisenauer in view of U.S. 7,226,189 to Lee et al. (“Lee”).
Regarding claim 12: further comprising a heat stake, said heat stake communicating heat from the light sources to the lamp base.
Regarding claim 19: further comprising a heat stake disposed in the openings of the plurality of layers, said heat stake conducting heat to the lamp base.


Regarding claim 14: wherein the housing is thermally coupled to the lamp base.
Arguably, Reisenauer may not show that the housing and base are thermally coupled. If the Lee heat stake were added to Reisenauer, as deemed obvious above, then there would clearly be thermal coupling between the LED PCB 134, the heat sink 120, housing 102, and also the base 112/108.

Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisenauer in view of US 2009/0230834 to Liu (“Liu”).
Regarding claim 16, as an alternative to the rejection above, Reisenauer might be considered to lack a plurality of spaced apart layers of the heat sink. Regarding claims 17 and 18, Reisenauer may also lack that the plurality of layers comprise respective openings aligned axially with a longitudinal axis of the light assembly.
. 

Allowable Subject Matter
Claims 1-9 are allowed. Reasons were given in the 4/12/2021 Office action.

Response to Argument
The arguments filed with the Response have been fully considered.
The examiner agrees that the new reissue declaration overcomes the prior rejection under section 251 for a defective declaration. The examiner gave suggested language for the error statement in the interview summary mailed 5/3/2021, and applicant has used that language. 
The examiner explained in the interview summary mailed 5/3/2021 that the rejection for improper recapture would be overcome if claim 10 was amended to require the control circuit be 
The examiner agrees that the section 112 rejections are overcome by applicant’s amendment correcting the dependency of claims 16 and 17.
The examiner agrees that the section 103 rejections are overcome by applicant’s amendment. The previously applied art does not show the lamp base formed of thermally conductive plastic and metal contacts as now claimed in amended claim 10. However, a new rejection is provided above based on newly found art. 
As still relevant herein, applicant argues that the base 110 of Reisenauer cannot be metal as it would cause shorting of the contacts 112. But the prior rejections referred to either 112 or 108 as the base, not 110, and contact pins or an Edison-type threaded portion can clearly be metal. In any event, the rejection is now modified in light of the amendment.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                       




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document was published 12/23/2009 and therefore is prior art under 35 U.S.C. 102(a) given the effective date of claims 10-19, discussed above. The document is not in English, therefore the examiner refers to the corresponding US application publication US 2011/0103080 for translation purposes and citations herein are to the US document. The US application was a 371 filing of the international application therefore it should be an accurate translation. If applicant disagrees with the translation it can provide its own translation. The US application is not itself prior art because the international application was not published in English. See pre-AIA  35 U.S.C. 102(e)(2).